Exhibit 10.8

AMENDMENT NO. 2

TO

2004 EMPLOYEE STOCK PURCHASE PLAN

OF NUVASIVE, INC.

Effective July 22, 2011

1. The heading for Section 11 shall be amended in its entirety to read as
follows:

11. Automatic Restricted Stock Unit Grants to Non-Employee Directors and
Non-Employee Director Fee Deferrals.

2. Section 11.1 is hereby amended in its entirety to read as follows:

11.1 Automatic Restricted Stock Unit Grants

Grant Dates. Stock Awards in the form of restricted stock units (“RSUs”) shall
be granted to Non-Employee Directors on the dates specified below:

Initial Grants. Each Non-Employee Director who is first elected or appointed to
the Board at any time on or after July 22, 2011 shall automatically be granted
on the date of such election or appointment 2,833 RSUs (the “Initial RSU
Grant”).

Annual Grants. Effective July 22, 2011, on the date of each annual stockholders
meeting each individual who is to continue to serve as a Non-Employee Director
shall automatically be granted on the date of such meeting 2,833 RSUs (the
“Annual RSU Grant”).

Annual Grant Proration for New Non-Employee Directors. Effective July 22, 2011,
with respect to a Non-Employee Director who is first elected or appointed after
the commencement of the approximately twelve (12) month period beginning on the
date of the annual stockholders meeting, such a Non-Employee Director shall
receive a prorated Annual RSU Grant equal to the number of RSUs (rounded down to
the nearest whole RSU) determined by multiplying 236.083 by the number of whole
months expected until the next annual stockholders meeting.

Vesting of Restricted Stock Unit Grants.

Initial RSU Grants. Initial RSU Grants shall vest in full two (2) years from the
date of grant provided the Non-Employee Director continuously remains a Director
of, or a Consultant to, the Company through such two year anniversary



--------------------------------------------------------------------------------

Annual RSU Grants. An Annual RSU Grant described in Section 11.1(a)(ii), shall
vest as to 1/12th of the RSU (rounded down to the nearest whole RSU) per each
full succeeding month from the date of grant for so long as the Non-Employee
Director continuously remains a Director of, or a Consultant to, the Company.
Notwithstanding the foregoing, the unvested portion of the Annual RSU Grant
shall vest in full as of the day immediately preceding the next annual meeting
of stockholders after the date of grant provided the Non-Employee Director has
remained a Director of, or a Consultant to, the Company from the date of grant.
With respect to an Annual RSU Grant which is made pursuant to
Section 11.1(a)(iii), such an Award shall vest ratably (rounded down to the
nearest whole number of RSUs) over the expected number of whole months from the
date of grant until the next annual stockholders meeting provided the
Non-Employee Director continuously remains a Director of, or Consultant to, the
Company through each monthly vesting date; with all of the unvested portion of
such an Annual RSU Grant becoming vested in full as of the day immediately
preceding the next annual meeting of stockholders (provided the Non-Employee
Director is a Director of, or Consultant to, the Company on such date).

Settlement of Automatic Restricted Stock Unit Grants. The settlement of vested
Initial RSU Grants and vested Annual RSU Grants shall comply with the applicable
provisions of Section 409A of the Code. Subject to the foregoing, all Initial
RSU Grants and Annual RSU Grants shall be settled, to the extent vested, on the
earlier of (i) the third anniversary of the date of grant; (ii) the date on
which a transaction constituting a “change in the ownership or effective
control” of the Company or in the “ownership of a substantial portion of the
assets” of the Company (as such terms are defined in Section 409A of the Code)
occurs, and (iii) the date on which the Director separates from service (within
the meaning of Section 409A).

Board Discretion. The Awards subject to this Section 11.1 are not intended to be
the exclusive Awards that may be made to Non-Employee Directors under this Plan.
The Board may, in its discretion, amend the Plan with respect to the terms of
Awards herein, may add or substitute other types of Awards or may temporarily or
permanently suspend Awards hereunder, all without approval of the Company’s
stockholders.



--------------------------------------------------------------------------------

3. Section 11.2 is hereby amended in its entirety to read as follows:

11.2. Non-Employee Director Cash Deferral Elections.

Deferral Elections

Effective Date. Effective with respect to the cash portion of Non-Employee
Director annual cash retainer fees and cash fees for service on Board committees
(the “Cash Fees”) that are payable with respect to service as a Director
commencing with the first annual meeting of stockholders occurring after
January 1, 2012, each Non-Employee Director may elect, in accordance with
procedures established by the Company, to defer all or a portion of the
Non-Employee Director’s Cash Fees.

Deferral Election Deadlines. Any deferral election made pursuant to this
Section 11.2 shall satisfy the requirements of Section 409A of the Code. With
respect to newly elected or appointed Non-Employee Directors, an initial
deferral election may be made, if at all, prior to the expiration of thirty
(30) days from the effective date of the individual’s election or appointment to
the Board and shall only apply to that portion of the Cash Fees which are earned
and otherwise payable on or after the effective date of such deferral election.
The deferral deadline for all other Non-Employee Directors shall be December 31
(or such earlier deadline established by the Company) of each year. Such a
deferral election shall apply to the Cash Fees earned with respect to the period
commencing on the date of the next succeeding annual stockholders meeting and
ending on the date immediately preceding the next following annual stockholders
meeting.

Conversion of Deferred Cash Fees into Restricted Stock Units. The Cash Fees
deferred pursuant to Section 11.2(a) shall be converted on the last day of each
calendar quarter into Restricted Stock Units (the “Deferred Stock Units” or
“DSUs”). The number of DSUs (rounded down to the nearest whole DSU) credited on
such date shall equal the total amount of the Cash Fees deferred with respect to
that calendar quarter divided by the Fair Market Value of a Share on the last
day of such calendar quarter. DSUs shall be fully vested at all times.

Settlement of Deferred Stock Units. Unless a different settlement date is
elected at the time a deferral election is entered into, DSUs shall be settled
on the date which is the earlier of (i) three (3) years from the effective date
of the deferral election; and (ii) the date the Non-Employee Director “separates
from service” (as such term is defined by Section 409A of the Code).



--------------------------------------------------------------------------------

Compliance with Section 409A of the Code. All elections with respect to the
deferral of Cash Fees and the settlement of DSUs shall be made in accordance
with such procedures as may be adopted pursuant to this Section 11.2 and in
compliance with the requirements of Section 409A of the Code. In addition, if an
individual is a “specified employee” (as defined in Section 409A of the Code) at
the time he or she becomes entitled to receive a distribution on account of his
or her separation from service, such distribution shall be delayed to the extent
required to avoid the imposition of additional taxes under Section 409A of the
Code.

4. Section 11.3 is hereby amended in its entirety to read as follows:

11.3 Certain Transactions and Events

Fundamental Transactions. In the event of a Fundamental Transaction while the
Awardee remains a Non-Employee Director, RSUs held by the Non-Employee Director
but not otherwise vested, shall automatically vest in full so that each such RSU
shall immediately prior to the effective date of the Fundamental Transaction,
become fully vested.

Change in Control Transactions. In the event of a Change in Control while the
Awardee remains a Non-Employee Director, the RSUs held by the Non-Employee
Director but not otherwise vested, shall automatically vest in full so that each
such RSU shall, immediately prior to the effective date of the Change in
Control, become fully vested.

Assumption of RSUs and DSUs. Each RSU or DSU which is assumed and not settled in
connection with a Fundamental Transaction shall be appropriately adjusted,
immediately after such Fundamental Transaction, to apply to the number and class
of securities which would have been issuable to the Awardee in consummation of
such Fundamental Transaction had the RSU been settled immediately prior to such
Fundamental Transaction. To the extent the actual holders of the Company’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Fundamental Transaction, the successor corporation may, in
connection with the assumption of the outstanding RSUs and DSUs granted pursuant
to Section 11, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Fundamental Transaction.

Adjustments, Reclassifications, Etc. The grant of Awards pursuant to Section 11
shall in no way affect the right of the Company to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

Remaining Plan Terms. The remaining terms of each Award granted pursuant to
Section 11 shall, as applicable, be the same as terms in effect for Awards
granted under this Plan. Notwithstanding the foregoing, the provisions of
Sections 9.4, 10.3, and 10.4 shall not apply to Awards granted pursuant to
Section 11.



--------------------------------------------------------------------------------

5. Section 11.4 is hereby deleted in its entirety.

6. For the avoidance of doubt, the amount of Stock Awards set forth in this
Amendment reflects all splits and other changes to the Shares subsequent to the
adoption of the 2004 Plan as of the Effective Date.

7. Except as amended by this Amendment, the 2004 Plan shall remain in full force
and effect. In addition, except as set forth in the following sentence, the
prior provisions of Section 11 of the 2004 Plan (the “Prior Section 11”) shall
remain effective with respect to Awards granted prior to the Effective Date
pursuant to the Prior Section 11. Notwithstanding the provisions of
Section 11.1(e) of the Prior Section 11, with respect to Options previously
granted to Non-Employee Directors under the Prior Section 11, such Options, to
the extent that they are outstanding and unexercised as of the Effective Date,
shall remain exercisable (to the extent they are vested) for a period of three
(3) years following a Non-Employee Director’s cessation of service, but in no
event after the Option Expiration Date.

8. Except as otherwise provided in this Amendment, terms used herein shall have
the meanings ascribed to such terms in the 2004 Plan.



--------------------------------------------------------------------------------

AMENDMENT NO. 3

TO

2004 EMPLOYEE STOCK PURCHASE PLAN

OF NUVASIVE, INC.

Effective May 1, 2012

WHEREAS, the Company has previously adopted the 2004 Employee Stock Purchase
Plan, as amended (the “2004 ESPP”); and

WHEREAS, this amendment to the 2004 ESPP (this “Amendment”) on January 18, 2012
was adopted in accordance with Section 26 of the 2004 ESPP;

NOW THEREFORE, the 2004 ESPP is amended as follows:

1. Effective as of May 1, 2012, Section 10(a) of the 2004 ESPP is amended in its
entirety to read as follows:

 

  (a)

The purchase price of the shares is accumulated by regular payroll deductions
made during each Offering Period, provided, however, that for the First Offering
Period, the purchase price of the shares shall be paid by the eligible employee
in cash on each Purchase date within the First Offering Period unless the
eligible employee elects to purchase such shares through payroll deductions,
after the filing of an effective Form S-8 registration statement pursuant to the
second sentence of Section 7 above, within thirty (30) days following the First
Offering Period. The deductions are made as a percentage of the participant’s
compensation in one percent (1%) increments, not less one percent (1%), nor
greater than fifteen percent (15%), or such lower limit set by the Committee.
Compensation shall mean base pay, including holiday, vacation, sick, jury duty,
bereavement and leave of absence pay, overtime, commissions, bonuses (as defined
by the Company’s bonus plan(s)), guarantee pay, supplemental pay and car
allowances, provided, however that compensation shall not include any long term
disability or workmens compensation payments, relocation payments or expense
reimbursement and further provided, however, that for purposes of determining a
participant’s compensation, any election by such participant to reduce his or
her regular cash remuneration under Sections 125 or 401(k) of the Code shall be
treated as if they participant did not make such election. Payroll deductions
shall commence of nth first payday of the Offering Period and shall continue to
the end of the Offering Period unless sooner altered or terminated as provided
by this Plan.



--------------------------------------------------------------------------------

2. Except as amended by this Amendment, the 2004 ESPP shall remain unchanged and
in full force and effect.

3. Except as otherwise provided in this Amendment, terms used herein shall have
the meanings ascribed to such terms in the 2004 ESPP.